[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION TO STRIKE #128
The plaintiffs, Bridgeport Radiology Associates, P.C. (Associates) and Alan Kaye, M.D. filed a five-count second revised complaint against the defendants Greater Bridgeport Individual Practice Association (GBIPA) and its directors individually on June 24, 1998. The plaintiff's second revised complaint was filed after the court, Stodolink, J., ordered that the fifth count of the revised complaint be struck for failing to sufficiently allege a claim under the Connecticut Unfair Trade Practices Act (CUTPA). (Memorandum of Decision on Motion To Strike # 123, Stodolink, J., June 1, 1998). The plaintiffs have realleged a claim under CUTPA, which the defendants again move to strike on the same grounds.
The first four counts of the revised complaint and the second revised complaint are nearly identical. In addition, the allegations in the fifth count of the second revised complaint do not address the deficiencies cited in the court's memorandum on motion to strike # 123. Again, the plaintiffs have not alleged anything more than a simple breach of contract. In addition, all of the allegations stem from actions taken by the individual defendants in the course of their duties as directors of the corporation, and thus are intra-corporate in nature. As stated by Judge Stodolink, these allegations are not sufficient to support a cause of action, under CUTPA. Accordingly, the defendants' motion to strike is granted for the reasons articulated in the court's memorandum on motion to strike # 123, (Stodolink, J.).
DAVID W. SKOLNICK, JUDGE